

114 S1930 RS: Kennesaw Mountain National Battlefield Park Boundary Adjustment Act of 2015
U.S. Senate
2015-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 593114th CONGRESS2d SessionS. 1930[Report No. 114–320]IN THE SENATE OF THE UNITED STATESAugust 4, 2015Mr. Isakson (for himself and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 6, 2016Reported by Ms. Murkowski, without amendmentA BILLTo adjust the boundary of the Kennesaw Mountain National Battlefield Park to include the Wallis
			 House and Harriston Hill, and for other purposes.
	
 1.Short titleThis Act may be cited as the Kennesaw Mountain National Battlefield Park Boundary Adjustment Act of 2015. 2.FindingsCongress finds that—
 (1)Kennesaw Mountain National Battlefield Park was authorized as a unit of the National Park System on June 26, 1935, prior to which year, parts of the Park had been acquired and protected by Civil War veterans and the War Department;
 (2)Kennesaw Mountain National Battlefield Park protects Kennesaw Mountain and Kolb’s Farm, which are battle sites along the route of General Sherman’s 1864 campaign to take Atlanta;
 (3)most of the Kennesaw Mountain National Battlefield Park protects Confederate positions and strategy;
 (4)the Wallis House is one of the few original structures remaining from the Battle of Kennesaw Mountain associated with Union positions and strategy; and
 (5)the Wallis House is strategically located next to a Union signal station at Harriston Hill. 3.Boundary adjustment; land acquisition; administration (a)Boundary adjustment (1)In generalThe boundary of the Kennesaw Mountain National Battlefield Park is modified to include the approximately 8 acres identified as Wallis House and Harriston Hill and generally depicted on the map entitled Kennesaw Mountain National Battlefield Park, Proposed Boundary Adjustment, numbered 325/80,020, and dated February 2010.
 (2)Availability of mapThe map referred to in paragraph (1) shall be on file and available for inspection in the appropriate offices of the National Park Service.
 (b)Land acquisitionThe Secretary of the Interior may acquire, from willing owners only, land or interests in land described in subsection (a) by donation or exchange.
 (c)AdministrationThe Secretary of the Interior shall administer land and interests in land acquired under this section as part of the Kennesaw Mountain National Battlefield Park in accordance with applicable law (including regulations).September 6, 2016Reported without amendment